Citation Nr: 1440198	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) claimed as a breathing disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to May 1964.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's statements with regard to his health which were made contemporaneous to service, the STRs, and the post service clinical records, are more credible and probative than the Veteran's statements made decades after service. 

2.  There has been no demonstration that the Veteran has a current right hand disability causally related to, or aggravated by, active service. 

3.  There has been no demonstration that the Veteran has a current back disability causally related to, or aggravated by, active service; the competent credible record reflects his back disability is due to age.

4.  There has been no demonstration that the Veteran has COPD or a breathing disorder causally related to, or aggravated by, active service; the competent credible record reflects he has COPD due to smoking.


CONCLUSION OF LAW

1.  The criteria for service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309 (2013).

2.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309 (2013).

3.  The criteria for service connection for chronic obstructive pulmonary disease (COPD) and/or a breathing disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2012. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of the claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran contends that he had service in Vietnam; his service personnel records are associated with the claims file and are negative for any such service.  His STRs are also negative for any such service.  The Board finds that a remand to obtain additional evidence of the Veteran's service locations is not necessary.  As discussed in further detail below, COPD is not a disease for which presumptive service connection due to herbicide exposure is warranted.  Moreover, there is no competent credible evidence which indicates that the Veteran's COPD may due to herbicide exposure.  Any remand to attempt to obtain verification of service in Vietnam would not be beneficial to the Veteran and would merely delay adjudication of his claim. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran also contends that he had approximately 17 days of service in 1968 during which he injured his back; his service personnel records and STRs are negative for any such service.  Nevertheless, the Board finds that a remand to obtain additional evidence of the Veteran's service dates and possible STRs is not warranted.  The Veteran has not averred that he sought treatment during that time and has not alleged that there are any STRs missing from the record.  Importantly, the clinical evidence, as discussed in further detail below, reflects that the Veteran's current back disability is due to his age.  Thus, any possible service with an alleged injury in service is not related to a current disability because the current disability is due to the Veteran's age; verification of alleged dates in 1968 is not necessary to fairly adjudicate the Veteran's claim and could not substantiate the claim.  Any remand to attempt to obtain verification of service in 1968 would not be beneficial to the Veteran and would merely delay adjudication of his claim. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran contends that he had his right hand x-rayed by VA in approximately 2012.  Records from any such examination are not associated with the claims file.  Nevertheless, the Board finds that a remand to obtain any such records is not necessary.  As is discussed in further detail below, the Board finds that the Veteran is less than credible as to a hand and/or finger injury in service.  Thus, even if the 2012 VA records reflect a current fractured hand or residuals of a fracture, the records are more than 50 years after separation from service.  Current findings would not outweigh the Veteran's 1964 statement contemporaneous to service that he did not have a disability. 
 
Although there is an indication of a record (i.e. 2012 VA x-ray) that was not obtained, there is no indication that such record would affect the outcome of the claim.  (See Forcier v. Nicholson, 19 Vet. App. 414 (2006.)  The Veteran's allegations as to his in-service injury are not credible and, therefore, pursuing further records as to the severity of his current condition, or whether he has a current condition, would be a useless formality as they would not tend to corroborate the portion of his testimony that the Board finds inaccurate.  There is no evidence of record which reflects that an x-ray which showed possible bone fractures now would be able to relate them to having occurred in May 1964 as opposed to June 1964, July 1964, or sometime in the near decades thereafter. 

The Veteran testified at the 2013 Board hearing that almost twenty years earlier he had seen a doctor, Dr. Bond, in Georgia for his back.  The Veteran has been informed of what evidence is necessary to substantiate his claim and has been provided with a VA Form 21-4142 for him to provide authorization for VA to obtain pertinent clinical records.  The Veteran has not provided VA with records from Dr. Bond, or authorization for VA to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In sum, additional development pursuant to the allegation of herbicide exposure is not warranted because COPD is not a disease which warrants presumptive service connection.  Additional development pursuant to the allegation of service in 1968 is not warranted because the evidence reflects that the Veteran's back disability is due to old age rather than trauma.  Additional development pursuant to the allegation of VA x-rays in 2012 is not warranted because the Board finds that the Veteran is less than credible as to an injury in May 1964.  Additional development pursuant to a doctor's visit in approximately 1993 is not warranted because the Veteran has not provided VA with authorization to obtain any such records. 

The Board has considered whether the Veteran should be afforded a VA examination for his hand, back, or COPD but finds that it is not necessary.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed in further detail below, the clinical evidence of record reflects that the Veteran has a back disability due to his age, and COPD due to smoking.  In addition, the Board finds that the Veteran did not have a hand disability in service.  Thus, clinical opinions/examinations are not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hand Disability

The Veteran testified that approximately three days prior to separation from service, someone slammed a jeep door on his right hand and broke one bone in three places.  He stated that the broken bone was behind his little finger extending up towards the wrist.  (See Board hearing transcript, pages 3-4).  He testified that he was x-rayed and that his hand and right arm were put in a sling.  He further testified that when he signed his DD 214, he had to use his left hand.

The Veteran's STRs are negative for any complaints of, or treatment for, his hand.  The Veteran's February 1964 report of medical history for separation purposes reflects that he reported that he was in good health.  He denied a bone, joint, or other deformity.  His February 1964 report of medical examination for separation purposes reflects that his upper extremities were normal upon clinical examination.  

The Veteran signed a statement on May 22, 1964, the date of his discharge, stating that there had been no change in his medical condition since his last medical examination in February 1964. (See FLW Form 469 Statement of Medical Condition.)  As noted above, the Veteran testified that he injured his hand approximately three days before separation.  The Board finds that he is less than credible as to such an injury because his STRs are negative for any such injury and importantly, because on the date of his discharge, he signed his name to a Statement of Medical Condition in which he stated that there had been no changes to his medical condition since February 1964.  The Board finds that if the Veteran had a broken arm and had his right arm in a sling, it would have been more than reasonable for this to have been noted on his FLW Form 469, rather than deny any change in his medical condition.  Thus, based on the above facts, the Board finds that the Veteran is less than credible as to an in-service broken hand or injury.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  However, in the present case, not only is there a lack of clinical records, but the Veteran specifically denied any change in his medical history on the day he separated from service. 

The Board also acknowledges the Veteran's testimony that when he separated from service, he signed his DD 214 with his left (minor) hand because his right hand was in a sling.  The Board has reviewed the Veteran's DD 214, the FLW Form 469 (which is dated on the same date that the Veteran separated from service), the Veteran's February 1964 signature on his report of medical history, and the Veteran's signatures in 2011.  The Board does not find an apparent significant difference in the signatures as to support a finding that the Veteran was unable to use his right hand when he separated from service, and that his left hand was used.  Moreover, the claims file does not include a statement from a handwriting expert the Veteran's left hand was likely to have been used to sign the DD 214.  Importantly, the Veteran was given the opportunity on May 22, 1964 to list changes to his medical condition since February 1964, and he listed "none". 

As an aside, the Board has also considered the Veteran's statement as to the severity of his alleged in-service.  The Veteran contends that a bone which stretched from his little finger to his wrist (i.e. the metacarpal) was broken in three places; however, he also contends that he was not given any pain medication for it or treatment other than a sling.  There is no clinical evidence of record that a broken metacarpal, which did not require pain medication, icing, taping, or a splint, would require an arm sling. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  Furthermore, the Board acknowledges that it is not a medical professional; however, in the realm of commonsense, it would seem illogical that a broken hand would require no treatment for the hand itself (e.g. splint, cast, ice, pain medication), but at the same time would require an arm sling.

The earliest clinical evidence of record of a complaint of the right hand is January 2012 when the Veteran reported to a VA clinician that he had a right hand injury ("bust") in service which caused chronic pain and which locks up.  This is more than 47 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the Board finds that there is no competent credible evidence of record which supports that the Veteran has a current right hand disability causally related to, or aggravated by, active service.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 


Back Disability

The Veteran reported on his VA Form 21-526 that he has a back disability which began in 1964 working with heavy equipment and lifting.  However, the Veteran testified at the June 2013 Board hearing that his back disability is due to an incident in 1968.  He testified that in 1968, during a period of approximately 17 days of military activation in Fort Lewis, Washington, he picked up something and felt a pain in his back.  

The Veteran testified that he has not had any surgeries for his back or had any therapies.  He further stated that he has had x-rays of his back and has been told that he has a ruptured disk.  He testified that almost 20 years earlier, or in approximately 1993, he had a doctor (Dr. Bond) look at his back, but that he has not received back treatment since then.  In essence, he did not have his back examined for 30 years, or more, after service.  The Veteran testified that he self-treats with Advil or wet heat.  (See Board hearing transcript, pages 11-14.)

The Veteran's service records are negative for any service in 1968, or any service after 1964.  In addition, when he initially filed his claim, he stated that his back disability began in 1964.  (See VA Form 21-526).  The Veteran's STRs are negative for any complaints of, or treatment for, his back.  The Veteran's February 1964 report of medical history for separation purposes reflects that he reported that he was in good health.  He denied a bone, joint, or other deformity.  His February 1964 report of medical examination for separation purposes reflects that his spine was normal upon clinical examination.  The Veteran signed a statement on May 22, 1964, the date of his discharge, stating that there had been no change in his medical condition since his last medical examination in February 1964. (See FLW Form 469 Statement of Medical Condition.)

There is no competent credible evidence of record that the Veteran has a back disability due to active service from May 1962 to May 1964.  Even if the Veteran had service in 1968, the Board finds that service connection is still not warranted.  September 2007 VA correspondence, as part of the Veteran's electronic medical record, reflects that his September 2007 x-ray showed mild arthritic changes in the thoracic spine which is consistent with age.  Thus, the only clinical opinion of record is against a finding that the Veteran has a back disability due to service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the back, age, and a diagnosis of arthritic changes more than 40 years after separation from service.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
COPD/Breathing

The Board will first consider whether the Veteran is entitled to service connection for COPD (or a breathing disability) due to herbicide exposure.  The Veteran has a diagnosis of COPD.  The Veteran's DD 214 is negative for any indication that he served in Vietnam, or in any other area with presumed herbicide exposure.  His DD 214 also reflects that he had 0 days of foreign or sea service.  The Veteran testified that in late November or early December of 1963, he was in Vietnam for approximately 20 days working on the "Tiger missile" project or operation.  (See Board hearing transcript, pages 9 and 10.)  The Veteran's service record is negative for any such service.  

The Board finds that even if the Veteran had been in Vietnam in 1963, he would still not be entitled to service connection on a presumptive basis.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined that a presumption of service connection is warranted for COPD.  To the contrary, the Secretary has determined that respiratory disorders, other than cancers, are not associated with expose to herbicides. 72 Fed. Reg. 32,395 (June 12, 2007).  As the Veteran's diagnosed disability is not among the diseases recognized under 38 C.F.R. § 3.309(e) , as diseases associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

Next, the Board will consider whether service connection on a direct incurrence nonpresumptive basis is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran stated on his VA Form 21-526 that his breathing disability began in 1964 from living in World War II quarters.  He also testified that he could not "right offhand" remember any trouble breathing in service and does not know if he was exposed to anything in Vietnam which would have caused shortness of breath.  (See Board hearing transcript, pages 8 and 9.)

The Veteran's STRs are negative for any complaints of, or treatment for, a respiratory disability.  In the present case, not only is there a lack of clinical records, but the Veteran specifically denied complaints in February 1964 and denied a change in medical condition upon separation in May 1964.  The Veteran's February 1964 report of medical history for separation purposes reflects that he denied asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  His February 1964 report of medical examination for separation purposes reflects that his systems, to include the lungs and chest, were normal upon clinical examination.  The Veteran signed a statement on May 22, 1964, the date of his discharge, stating that there had been no change in his medical condition since his last medical examination in February 1964. (See FLW Form 469 Statement of Medical Condition.)  

The Veteran testified at the 2013 Board hearing, that he could not remember if he had shortness of breath while on active duty, but then he also testified that when he ran on active duty, he was short of breath.  (See Board hearing transcript, page 8.)  The Board finds that any statement of the Veteran as to abnormal shortness of breath in service is less than credible given the record as a whole.  The records contemporaneous to service are more credible than statements made more than 50 years later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

Not only is the evidence against a finding that the Veteran sought treatment in service (the STRs are negative for such and he testified that he did not seek treatment), he specifically denied shortness of breath on his report of medical history for separation purposes. 

September 2007 VA correspondence, as part of the Veteran's electronic medical record, reflects that his September 2007 x-ray showed mild changes in the lung tissue due to COPD.  The record further states "The COPD is due to smoking, and will only worsen with age and continued smoking. Once you receive the patches, really try to quit."  Thus, the only competent credible opinion of record is against a finding that the Veteran's COPD is causally related to service, to include living in World War II quarters, or herbicide exposure.   

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of respiratory disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board has also considered whether there is a continuity of symptomatology since service which may warrant service connection, but finds that there is not.  The Veteran did not attest to having had COPD since service but rather stated that he had problems for the better than 20 years and had some shortness of  breath with running in service.  When questioned as to whether he thought he had problems for "about 20 years", he stated affirmatively.  (See Board hearing transcript, page 8.)  The Veteran testified at the 2013 Board hearing that for the "last better than 20 years", he has had a feeling of "something heavy" on his chest and problems breathing.  

The earliest clinical evidence of COPD is more than 40 years after separation from service.  (A 2006 VA clinical record reflects a chest x-ray revealed COPD).  The Board notes that the Veteran separated from active service in 1964, approximately 50 years prior to the Board hearing.  Even if he had problems for 20 or 25 years, this would still be more than 20 years after separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, the Board notes that the Veteran may not be service connected for a disability attributable to his use of tobacco, even if such use was in service.  The Veteran filed his claim for service connection in 2011.  Pursuant to 38 C.F.R. § 3.300, service connection will not be considered for injury or disease attributable to a Veteran's use of tobacco during service for claims received by VA after June 9, 1998.

 Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and/or a breathing disability is denied.





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


